DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 2/8/2022 and amendments filed on 1/5/2022.
Claim(s) 2-4 is/are canceled.
Claim(s) 1, 5, 7-13 is/are amended.
Claim(s) 1, 5-13 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 2/11/2022 is/are being considered by the examiner. 
Response to Arguments
	Applicant’s arguments filed 1/5/2022 with respect to the prior art rejections to the pending claims have been considered but are not found to be persuasive. 
Applicant asserts, page 6-7, with respect to claim 3, now canceled, and subject matter incorporated into claim 1:
“Emura relates to a technique for switching a driving mode from a self-driving mode to a manual driving mode when the state of the driver is suitable for driving 

However, Emura does not describe identifying a specific driver and does not describe determining switching timing based on driver information corresponding to the specific driver. Determining the state of the driver based on the driver’s face direction, as disclosed by Emura, cannot reasonably be interpreted as identifying a specific driver. As such, Emura fails to teach or suggest that the control unit is configured to perform individual identification of a specific driver, wherein the control unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms based on driver information corresponding to the specific driver on which identification is performed, as claimed. Therefore, the combination of You and Emura does not teach all the limitations of amended claim 1.”

The examiner disagrees with these assertions. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. 

Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. See MPEP 2111.
In this case, the examiner turns to Applicant’s specification to achieve “the greatest clarity” (MPEP 2111.01.I) for the claim terms “individual identification of a specific driver” and “driver information” as recited in the independent claims.
a face image of the driver”, “an ID…provided in a driver's license or ID card, or the like”, para. 0088, emphasis added). Outside of the example of “face authentication” (para. 0088) and similarly “face recognition” (para. 0139), Applicant provides no elaboration of how such “individual identification” is performed by the control unit. As discussed below in the 35 USC 103 section of this Office action, Emura teaches “camera 70 is a camera for capturing an image of a driver” (para. 0098) and “determination unit 13 analyzes an image acquired from driver camera 70 and detects a face direction of a driver” (para. 0101). Emura uses this face direction “for determining a degree of awakening for a driver” when “switching from the self-driving mode to the manual driving mode” (para. 0103“. Thus, Emura teaches the control unit is configured to perform individual identification of a specific driver, under its broadest reasonable interpretation..

Second, Applicant describes “driver information” as “the identification information is a face
image of the driver imaged by a camera provided in the interior of the vehicle, an ID readable from an IC chip provided in a driver's license or ID card, or the like” ( emphasis added) in at least para. 0088. Thus, under a broadest reasonable interpretation, the plain meaning of the claim term “driver information” wherein the control unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms based on driver information corresponding to the specific driver on which identification is performed, under its broadest reasonable interpretation..
Claim Objections
Applicant’s amendments have created claim objections. Claim(s) 7 is/are objected to because it recites “a driver” in line 3, however, it is unclear whether this driver is the “specific driver” recited in claim 1. For the purposes of examination, the examiner is interpreting “a driver” in claim 7 to be “the specific driver”, instead. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim(s) 1, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2014/0088814 A1), hereafter referred to as You, in view of Emura et al. (US 2018/0113454 A1), hereafter referred to as Emura. 
Regarding claims 1, 12, 13, You teaches a vehicle control apparatus, vehicle control method, and moveable object, comprising: 
a control unit (“a controller”, see “step (S10)”, para. 0026 citation below, and “controller 100”, Fig. 6) configured to control the switching of operation modes (“mode conversion”, see “step (S10)”, para. 0026 citation below) of each driving mechanism of a plurality of driving mechanisms (“at least two apparatuses”, see para. 0028 citation below) at a different timing (“multi-stage manual conversion step” and “multi-stage autonomous conversion step”, see “(S30)”, para. 0027 citation below, para. 0033-0035 and para. 0038-0039 provide elaboration for the “multi-stage manual conversion step” and “multi-stage autonomous conversion step”, respectively) from the other driving mechanisms in accordance with an operation mode switching trigger (“mode conversion switch”, see “step (S10)”, para. 0026 and para. 0027 citations below) of a vehicle (“an autonomous vehicle”, see “step (S10)”, para. 0026 citation below)
(“a driving control exchanging method for an autonomous vehicle according to an embodiment of the present invention, includes: a mode conversion request determining step (S10) of receiving, by a controller, an input of a mode conversion switch by the driver, and determining, by the controller, the input as a conversion request from an autonomous travel mode to a manual travel mode or a conversion request from the manual travel mode to the autonomous travel mode” para. 0026,
“if a driver operates a mode conversion switch, it may be determined, by the controller, to be a conversion request to a manual travel mode when the current state is an autonomous travel state and it may be determined to be a conversion request to an autonomous travel state when the current state is a manual travel state. When the determination result corresponds to the conversion request to a manual travel mode, acquisition of a driving control by a child or a person who cannot drive may be prevented so the relative laws may be complied with through the operability determining step (S20), and the driving control may be gradually transferred to the driver so the mode of the vehicle may be converted to the manual travel mode through the multi-stage manual conversion step (S30), whereas when the determination result corresponds to the conversion request to an autonomous travel state, it may be determined, by the controller, whether the mode of the vehicle may be converted to the autonomous travel mode through the module initializing step (S40) and the state of the vehicle may be gradually converted to the autonomous travel state through the multi-stage autonomous conversion step (S50) so the driving control of the vehicle may be safely transferred to the vehicle”, para. 0027,
“Additionally, since the vehicle mode is converted, by the controller, from the manual travel mode to the autonomous travel mode gradually in stages, the travel mode may be converted more safely”, para. 0039);
determine, in accordance with the switching trigger for switching the operation mode of the vehicle from a first mode (“autonomous travel mode”, see para. 0027 citation above) to a second mode (“manual travel mode”, see para. 0026-0027 citation above, see also Fig. 4), switching timings (“specific order”, see para. 0028-0029 citation below, “an order thereof may be proposed, by the controller…a steering wheel, a brake pedal, and an acceleration pedal, may be sequentially displayed on the display unit and may be powered on and off so the driver may operate the apparatuses according to the determined order”, para. 0030 citation below) of switching the operation modes of the plurality of driving mechanisms from the first mode to the second mode (“multi-stage manual mode converting step (S30), see also para. 0032-0033, Fig. 3-4)
(“In the operability determining step (S20), the controller may determine when a vehicle travel is operable according to the driver operating at least two apparatuses including at least one of a brake pedal, an acceleration pedal, and a steering wheel depending on a specific order… Moreover, the specific order of the driver manipulation may be an order determined in advance and known by the driver or may be an order proposed to the driver at random whenever the controller determines that a conversion request to the manual travel mode is made”, para. 0028-0029).

You does not explicitly teach wherein the control unit is further configured to:

However, Emura teaches a vehicle control device, vehicle control method, and vehicle control program, comprising:
a control unit (“HMI controller 10” and “self-driving controller 20”, Fig. 1 and alternatively Fig. 10) configured to:
preform individual identification (“analyzes an image acquired from driver camera 70 and detects a face direction of a driver”, see para. 0101 citation below) of a specific driver (“driver”, see para. 0098 and 0101 citations below and Fig. 11) 
(“Hereinafter, a third exemplary embodiment will be described. In the first and second exemplary embodiments, the determination is made whether the driver can accurately operate driving operation unit 50 as the task for determining the degree of preparation for manual driving. In the third exemplary embodiment, a determination is made whether the driver can accurately perform an operation associated with the driving operation (excluding a direct operation on driving operation unit 50)”, para. 0097,
“FIG. 10 is a block diagram illustrating a configuration of vehicle 1 according to the third exemplary embodiment of the present invention. A configuration of vehicle 1 according to the third exemplary embodiment illustrated in FIG. 10 is such that driver camera 70 is added to the configuration of vehicle 1 according to the first exemplary embodiment illustrated in FIG. 1. Driver camera 70 is a camera for capturing an image of a driver”, para. 0098,
“Determination unit 13 of HMI controller 10 according to the third exemplary embodiment includes an image recognition function…determination unit 13 analyzes an image acquired from driver camera 70 and detects a face direction of a driver”, para. 0101,
“FIG. 13 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the third exemplary embodiment of the present invention. Switching control unit 14 of HMI controller 10 receives, from mode selector switch 60 (the driver) or self-driving controller 20, an instruction for switching from the self-driving mode to the manual driving mode (S30). Switching control unit 14 notifies determination unit 13 of an instruction for starting a task for determining a degree of awakening for a driver”, para. 0103).
wherein the control unit is configured to determine switching timings (“deal with the tasks for operations…step by step”, see para. 0096 citation below) of operation modes (“control values”, see para. 0080 citation below) of a plurality of driving mechanisms (“Driving operation unit 50 includes, steering (steering wheel) 51, brake pedal 52, accelerator pedal 53, and direction indicator switch 54”, para. 0041, Fig. 1 and alternatively Fig. 10) based on driver information (“image”, see para. 0101 citation above) corresponding to the specific driver on which identification is performed (occurs in “S38”, Fig. 13, see para. 0113 citation below)
(“FIG. 6 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the second exemplary embodiment of the present invention”, para. 0079,
“Switching control unit 14 acquires scheduled change data of a control value for a target to be automatically controlled by self-driving controller 20 (for example, a steering angle) from self-driving controller 20 (S21). Self-driving controller 20 calculates a scheduled change of the control value of each automatic control target based on a situation outside the vehicle, a position and a state of vehicle 1. Self-driving controller 20 calculates scheduled changes of, for example, the respective control values of a steering angle, a pressing amount of the brake pedal, and a pressing amount of the accelerator pedal during a time length from the present time to a certain time after the present time (for example, a few seconds later)”, para. 0080,
“Further, the first exemplary embodiment may be combined with the second exemplary embodiment. For example, after the determination in the first exemplary embodiment, the determination in the second exemplary embodiment is made. As a result, the driver can deal with the tasks for operations relating to the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal step by step, and the switching to the manual driving can be performed by using the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal. Therefore, the driver can take over the driving operation more smoothly”, para. 0096,
“Switching control unit 14 notifies self-driving controller 20 of a switching signal for instructing partially or entirely switching the self-driving automation to the manual driving (S38). When receiving the switching signal, self-driving controller 20 terminates the self-driving automation. When the task according to the third exemplary embodiment and the task according to the first exemplary embodiment or the second exemplary embodiment are used in combination, switching control unit 14 notifies self-driving controller 20 of the switching signal under a condition such that the objectives of both the tasks are achieved”, para. 0113).
Both You and Emura teach control units configured to switch operation modes of driving mechanisms from an autonomous driving mode to a manual driving mode, and both teach determining switching timings for said driving mechanisms. Emura further teaches individual identification of a driver, and determining the switching timings based on this identification. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of You with the teachings of Emura by combining the “image recognition function”, as taught by Emura (para. 0101) with the “order…proposed, by the controller” of You (para. 0030). The motivation for doing so would be to prevent the driver of the vehicle of You from taking over control of the vehicle if the “degree of awakening is insufficient” (“S34”, Fig. 13), as taught by Emura. 

Regarding claim 5, Emura further teaches the control unit is further configured to:
judge a situation (“driving environment of the vehicle 1”, see para. 0122-0123 citation below) around the vehicle
(“Determination unit 13 determines the difficulty level of a task to be presented to the driver based on…a driving environment of vehicle 1…As to the driving environment of vehicle 1, presence of recognition targets such as obstacles including another vehicle, a pedestrian, an animal, and a fallen object, a number of the recognition targets, a distance between vehicle 1 and a recognition target, a size of a recognition target, and a time to collision (TTC) with a recognition target are considered. The recognition targets are detected by sensor 40”, para. 0122-0123), and 
determine the switching timings of the operation modes of the plurality of driving mechanisms on a basis (“the difficulty level of the task is heightened”, see para. 0123 citation below) of the judged situation around the vehicle
(“The difficulty levels of the tasks presented to the driver…will be described below…the difficulty level should be adjusted so that both the safety and the convenience are well balanced.
First, a method for adjusting the difficulty level of a task will be described. It is considered that the method includes a method for adjusting task contents, a method for adjusting a criterion, and a method for adjusting a number of tasks and time necessary for achieving objectives. A following method can be considered as the method for adjusting task contents. In the operation task according to the second exemplary embodiment, a task for adapting only steering 51 to actual driving has a relatively low difficulty level. A task for adapting both steering 51 and accelerator pedal 53 to actual driving has a relatively high difficulty level.”, para. 0118-0119, 
“when a pedestrian or a bicycle is present around vehicle 1 or near a traffic intersection on a general road, the driving operation after switching of the manual driving is comparatively difficult, and thus the difficulty level of the task is heightened”, para. 0123).

Regarding claim 6, Emura does not explicitly teach wherein the situation around the vehicle includes weather, but instead teaches wherein the situation around the vehicle includes “another vehicle, a pedestrian, an animal, and a fallen object” (see para. 0122-0123 citation above in the rejection to claim 5).
Further, Emura teaches wherein the “sensor 40 is a general term of various sensors for detecting a situation outside a vehicle and a position and a state of vehicle 1. Examples of sensors to be mounted for detecting the situation outside the vehicle include a camera, a millimeter-wave radar, light detection and ranging, laser imaging detection and ranging (LIDAR), an ambient temperature sensor, an atmospheric pressure sensor, a humidity sensor, and an illuminance sensor” (para. 0040) and wherein the “processing unit 21 of self-driving controller 20 keeps track of a condition outside the vehicle, a position and a state of vehicle 1 based on a detected signal acquired from sensor 40…Processing unit 21 determines, based on the above information, whether self-driving automation can be performed…Further, also in a situation where a forward area cannot be clearly imaged due to heavy fog or heavy rain, the self-driving automation is difficult.” (para. 0052).
Emura teaches “safety can be enhanced by setting the difficulty level of a task high” (para. 0118) based on “presence of recognition targets such as obstacles including another vehicle, a pedestrian, an animal (para. 0123) obtained from the “sensor 40” as discussed in the prior art rejection to claim 5, and teaches that the “sensor 40” is configured to acquire signals for determining “a forward area cannot be clearly imaged due to heavy fog or heavy rain (see para. 0052 citation above). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of You in view of 

Regarding claim 7, Emura further teaches wherein the control unit is further configured to:
 judge a state (“degree of awakening for the driver”, see para. 0103 below, see also para. 0107) of the driver 
(“FIG. 13 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the third exemplary embodiment of the present invention. Switching control unit 14 of HMI controller 10 receives, from mode selector switch 60 (the driver) or self-driving controller 20, an instruction for switching from the self-driving mode to the manual driving mode (S30). Switching control unit 14 notifies determination unit 13 of an instruction for starting a task for determining a degree of awakening for a driver. Determination unit 13 notifies instructing unit 12 of the task for starting to present the task for determining the degree of awakening for the driver to the driver, and of display data according to target face direction angle change data”, para. 0103), and 
determine, on a basis of the judged situation around the vehicle (see rejection to claim 5) and the judged state of the driver (“Y” or “N” at “S34”, see para. 0107 citation below and Fig. 13), whether or not it is necessary to switch the operation modes of the plurality of driving mechanisms at the switching timings (occurs in “S38”, see para. 0113 citation in the rejection to claim 1)
(“Determination unit 13 of HMI controller 10 acquires the image of the driver from driver camera 70 (S32). Determination unit 13 detects a driver's face direction angle from the acquired image (S33). Determination unit 13 compares the face direction angle that has been detected (hereinafter, a detected face direction angle) with a target face direction angle, and determines whether a delay of the detected face direction angle from the target face direction angle is within a predetermined range. When the delay is within the predetermined range, the determination is made that the degree of awakening for the driver is sufficient (Y in S34), and when the delay deviates from the predetermined range, the determination is made that the degree of awakening for the driver is insufficient (N in S34)”, para. 0107).

Regarding claim 8, Emura further teaches wherein the control unit is further configured to:
preform individual identification of a passenger (wherein the “driver” is a passenger, see Fig. 11, see para. 0101 citation in regards to the “individual identification” of the driver in the rejection to claim 1); and
judge on a basis of a result (“delay of the detected face direction angle…is within a predetermined range”, see para. 0107 citation below) of the individual identification of the passenger, the presence or absence of a passenger who can be the driver (“degree of awakening for the driver is sufficient (Y in S34)”, see para. 0107 citation below, corresponds to Applicant’s “presence or absence of a passenger who can be a driver)
(“Determination unit 13 of HMI controller 10 acquires the image of the driver from driver camera 70 (S32). Determination unit 13 detects a driver's face direction angle from the acquired image (S33). Determination unit 13 compares the face direction angle that has been detected (hereinafter, a detected face direction angle) with a target face direction angle, and determines whether a delay of the detected face direction angle from the target face direction angle is within a predetermined range. When the delay is within the predetermined range, the determination is made that the degree of awakening for the driver is sufficient (Y in S34)”, para. 0107), wherein 
the control unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanism in accordance with a judgement result (“Y” or “N” at “S34”, see para. 0107 citation above and Fig. 13)of the presence or absence of the passenger who can be the driver (occurs in “S38”, see para. 0113 citation in the rejection to claim 1).
Emura does not explicitly teach wherein the individual identification is performed on a plurality of passengers, but instead teaches wherein the individual identification is performed on a single passenger, and based on this individual identification, judging whether the passenger is capable of being a driver. However, it would have been obvious to one having ordinary skill in the art at the time of filing to perform the individual identification on a plurality of passengers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 9, Emura further teaches wherein the control unit is configured to determine, when it is determined that there is a passenger who can be the driver, the switching timings of the operation modes of the plurality of driving mechanisms on a basis passenger information (“degree of awakening for the driver”, see para. 0107 citation above in the prior art rejection to claim 8) of the passenger who can be the driver
(this claim is met in the prior art rejection to claim 8, wherein the determination unit determines the switching timings (occurs in “S38”, see para. 0113 citation above in the rejection to claim 8), based on a “degree of awakening for the driver”, see para. 0107 citation in the rejection to claim 8).

Regarding claim 10, You further teaches wherein the control unit is configured to determine at least one of order or intervals of switching the operation modes of the plurality of driving mechanisms (“specific order” and “an order thereof may be proposed”, see para. 0028-0029 and para. 0030 citations respectively in the rejection to claim 1).

Regarding claim 11, You further teaches wherein the control unit is further configured to switch the operation modes of the plurality of driving mechanisms at the determined switching timings (“FIG. 6 illustrates an example of the controller 100 configured to perform the driving control exchanging method for an autonomous vehicle according to the present invention, which includes…a multi-stage manual conversion unit 103 for performing the multi-stage manual conversion step (S30)”, para. 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665